1    ARNOLD & PORTER KAYE SCHOLER LLP
     Dipanwita Deb Amar (No. 184779)
2    dipanwita.amar@arnoldporter.com
3    Matthew Diton (No. 305597)
     matthew.diton@arnoldporter.com
4    Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111-4024
5    Telephone: 1 415.471.3100
     Facsimile: 1 415.471.3400
6
7    Attorneys for Defendants
     AT&T MOBILITY WIRELESS OPERATIONS
8    HOLDINGS INC., AT&T MOBILITY
     SERVICES LLC, and BRIAN JACOBSON
9
10   MOON & YANG, APC
     Seung Yang (SBN 249857)
11   Kane Moon (SBN 249834)
     Allen Feghali (SBN 301080)
12   Brett Gunther (SBN 306448)
     1055 W. Seventh Street, Ste. 1880
13   Los Angeles, CA 90017
     Telephone: 213.232.3128
14   Facsimile: 213.232.3125

15   Attorneys for Plaintiff ISABEL RAMOS

16
                           UNITED STATES DISTRICT COURT
17
                         CENTRAL DISTRICT OF CALIFORNIA
18
                                    SOUTHERN DIVISION
19
     ISABEL RAMOS an individual and on              Case No. 8:20-cv-01477-JLS-KES
20   behalf of the State of California and
     other aggrieved persons,                       STIPULATED PROTECTIVE
21                                                  ORDER
22                     Plaintiff,

23        vs.
24   AT&T MOBILITY WIRELESS
     OPERATIONS HOLDINGS INC.;
25   AT&T MOBILITY SERVICES LLC;
26   and BRIAN JACOBSON,

27                     Defendants.

28

                                              -1-
                     STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1                           STIPULATED PROTECTIVE ORDER
2    I.    PURPOSES AND LIMITATIONS
3
           Discovery in this action is likely to involve production of confidential,
4
     proprietary, or private information for which special protection from public disclosure
5
     and from use for any purpose other than prosecuting this litigation may be warranted.
6
7    Accordingly, the parties hereby stipulate to and petition the Court to enter the following

8    Stipulated Protective Order. The parties acknowledge that this Order does not confer
9    blanket protections on all disclosures or responses to discovery and that the protection it
10
     affords from public disclosure and use extends only to the limited information or items
11
     that are entitled to confidential treatment under the applicable legal principles. The
12
     parties further acknowledge, as set forth below, that this Stipulated Protective Order
13
14   does not entitle them to file confidential information under seal; Civil Local Rule 79-5

15   sets forth the procedures that must be followed and the standards that will be applied
16   when a party seeks permission from the court to file material under seal.
17
     II.   GOOD CAUSE STATEMENT
18
           This action is likely to involve confidential commercial and proprietary
19
     information, as well as private, personal information, for which special protection from
20
21   disclosure is warranted. Such confidential materials and information consist of, among

22   other things, confidential commercial information as well as the private, personal
23   information of non-party customers and employees of Defendant AT&T Mobility
24
     Services LLC—including those employees who may qualify as “Aggrieved Employees”
25
     for purposes of Plaintiff’s claims under the California Private Attorneys General Act of
26
     2004. This information is generally unavailable to the public and/or is privileged or
27
28   otherwise protected from disclosure under state or federal statutes, court rules, case

                                                -2-
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1    decisions, or common law. Accordingly, to expedite the flow of information, to
2    facilitate the prompt resolution of disputes over confidentiality of discovery materials,
3
     to adequately protect information the parties are entitled to keep confidential, to ensure
4
     that the parties are permitted reasonable necessary uses of such material in preparation
5
     for and in the conduct of trial, to address their handling at the end of the litigation, and
6
7    serve the ends of justice, a protective order for such information is justified in this

8    matter. It is the intent of the parties that information will not be designated as
9    confidential for tactical reasons and that nothing be so designated without a good faith
10
     belief that it has been maintained in a confidential, non-public manner, and there is
11
     good cause why it should not be part of the public record of this case.
12
     III.   DEFINITIONS
13
14          A.     Action: This action, Ramos v. AT&T Mobility Wireless Operations

15   Holdings, Inc., et al., U.S.D.C. C.D. Cal. Case No. 8:20-cv-01477-JLS-KES.
16          B.     Challenging Party: A Party or Non-Party that challenges the designation
17
     of information or items under this Order.
18
            C.     “CONFIDENTIAL” Information or Items: Information (regardless of
19
     how it is generated, stored or maintained) or tangible things that qualify for protection
20
21   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

22   Cause Statement.
23          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
24
     their support staff).
25
            E.     Designating Party: A Party or Non-Party that designates information or
26
     items that it produces in disclosures or in responses to discovery as
27
28   “CONFIDENTIAL.”

                                                 -3-
                        STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1          F.     Disclosure or Discovery Material: All items or information, regardless
2    of the medium or manner in which it is generated, stored, or maintained (including,
3
     among other things, testimony, transcripts, and tangible things), that are produced or
4
     generated in disclosures or responses to discovery in this matter.
5
           G.     Expert: A person with specialized knowledge or experience in a matter
6
7    pertinent to the litigation who has been retained by a Party or its counsel to serve as

8    an expert witness or as a consultant in this Action.
9          H.     House Counsel: Attorneys who are employees of a party to this Action.
10
     House Counsel does not include Outside Counsel of Record or any other outside
11
     counsel.
12
           I.     Non-Party: Any natural person, partnership, corporation, association, or
13
14   other legal entity not named as a Party to this action.

15         J.     Outside Counsel of Record: Attorneys who are not employees of a party
16   to this Action but are retained to represent or advise a party to this Action and have
17
     appeared in this Action on behalf of that party or are affiliated with a law firm which
18
     has appeared on behalf of that party, and includes support staff.
19
           K.     Party: Any party to this Action, including all of its officers, directors,
20
21   employees, consultants, retained experts, and Outside Counsel of Record (and their

22   support staffs).
23         L.     Producing Party: A Party or Non-Party that produces Disclosure or
24
     Discovery Material in this Action.
25
           M.     Professional Vendors: Persons or entities that provide litigation support
26
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
27
28

                                                 -4-
                        STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1    demonstrations, and organizing, storing, or retrieving data in any form or medium)
2    and their employees and subcontractors.
3
           N.     Protected Material: Any Disclosure or Discovery Material that is
4
     designated as “CONFIDENTIAL.”
5
           O.     Receiving Party: A Party that receives Disclosure or Discovery Material
6
7    from a Producing Party.

8    IV.   SCOPE
9          The protections conferred by this Stipulation and Order cover not only Protected
10
     Material (as defined above), but also (1) any information copied or extracted from
11
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
12
     Material; and (3) any testimony, conversations, or presentations by Parties or their
13
14   Counsel that might reveal Protected Material.

15         Any use of Protected Material at trial shall be governed by the orders of the trial
16   judge. This Order does not govern the use of Protected Material at trial.
17
     V.    DURATION
18
           Even after final disposition of this litigation, the confidentiality obligations
19
     imposed by this Order shall remain in effect until a Designating Party agrees otherwise
20
21   in writing or a court order otherwise directs. Final disposition shall be deemed to be the

22   later of (1) dismissal of all claims and defenses in this Action, with or without
23   prejudice; and (2) final judgment herein after the completion and exhaustion of all
24
     appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
25
     for filing any motions or applications for extension of time pursuant to applicable law.
26
27
28

                                                -5-
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1    VI.   DESIGNATING PROTECTED MATERIAL
2          A.       Exercise of Restraint and Care in Designating Material for
3
     Protection
4
                    1.    Each Party or Non-Party that designates information or items for
5
     protection under this Order must take care to limit any such designation to specific
6
7    material that qualifies under the appropriate standards. The Designating Party must

8    designate for protection only those parts of material, documents, items, or oral or
9    written communications that qualify so that other portions of the material, documents,
10
     items, or communications for which protection is not warranted are not swept
11
     unjustifiably within the ambit of this Order.
12
                    2.    Mass, indiscriminate, or routinized designations are prohibited.
13
14   Designations that are shown to be clearly unjustified or that have been made for an

15   improper purpose (e.g., to unnecessarily encumber the case development process or
16   to impose unnecessary expenses and burdens on other parties) may expose the
17
     Designating Party to sanctions.
18
                    3.    If it comes to a Designating Party’s attention that information or
19
     items that it designated for protection do not qualify for protection, that Designating
20
21   Party must promptly notify all other Parties that it is withdrawing the inapplicable

22   designation.
23         B.       Manner and Timing of Designations
24
                    1.    Except as otherwise provided in this Order (see, e.g., Section
25
     B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
26
     Material that qualifies for protection under this Order must be clearly so designated
27
28   before the material is disclosed or produced.

                                                  -6-
                         STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1                 2.     Designation in conformity with this Order requires the following:
2                        a.     For information in documentary form (e.g., paper or
3
     electronic documents, but excluding transcripts of depositions or other pretrial or trial
4
     proceedings), that the Producing Party affix at a minimum, the legend
5
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
6
7    contains protected material (or, in the case of native files, the name of the file). If

8    only a portion or portions of the material on a page qualifies for protection, the
9    Producing Party also must clearly identify the protected portion(s) (e.g., by making
10
     appropriate markings in the margins).
11
                         b.     A Party or Non-Party that makes original documents
12
     available for inspection need not designate them for protection until after the
13
14   inspecting Party has indicated which documents it would like copied and produced.

15   During the inspection and before the designation, all of the material made available
16   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
17
     identified the documents it wants copied and produced, the Producing Party must
18
     determine which documents, or portions thereof, qualify for protection under this
19
     Order. Then, before producing the specified documents, the Producing Party must
20
21   affix the “CONFIDENTIAL legend” to each page that contains Protected Material. If

22   only a portion or portions of the material on a page qualifies for protection, the
23   Producing Party also must clearly identify the protected portion(s) (e.g., by making
24
     appropriate markings in the margins).
25
                         c.     For testimony given in depositions, that the Designating
26
     Party identify the Disclosure or Discovery Material on the record, before the close of
27
28   the deposition all protected testimony.

                                                -7-
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1                         d.      For information produced in form other than document and
2    for any other tangible items, that the Producing Party affix in a prominent place on
3
     the exterior of the container or containers in which the information is stored the
4
     legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
5
     protection, the Producing Party, to the extent practicable, shall identify the protected
6
7    portion(s).

8          C.      Inadvertent Failure to Designate
9          If timely corrected, an inadvertent failure to designate qualified information or
10
     items does not, standing alone, waive the Designating Party’s right to secure protection
11
     under this Order for such material. Upon timely correction of a designation, the
12
     Receiving Party must make reasonable efforts to assure that the material is treated in
13
14   accordance with the provisions of this Order.

15   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
16         A.      Timing of Challenges
17
           Any Party or Non-Party may challenge a designation of confidentiality at any
18
     time that is consistent with the Court’s Scheduling Order.
19
           B.      Meet and Confer
20
21         The Challenging Party shall initiate the dispute resolution process under Local

22   Rule 37.1 et seq.
23         C.      Burden
24
           The burden of persuasion in any such challenge proceeding shall be on the
25
     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
26
     to harass or impose unnecessary expenses and burdens on other parties) may expose the
27
28   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn

                                                  -8-
                         STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1    the confidentiality designation, all parties shall continue to afford the material in
2    question the level of protection to which it is entitled under the Producing Party’s
3
     designation until the Court rules on the challenge.
4
     VIII. ACCESS TO AND USE OF PROTECTED MATERIALS
5
           A.     Basic Principles
6
7                 1.     A Receiving Party may use Protected Material that is disclosed or

8    produced by another Party or by a Non-Party in connection with this Action only for
9    prosecuting, defending, or attempting to settle this Action. Such Protected Material
10
     may be disclosed only to the categories of persons and under the conditions described in
11
     this Order. When the Action has been terminated, a Receiving Party must comply with
12
     the provisions of Section XIV below.
13
14                2.     Protected Material must be stored and maintained by a Receiving

15   Party at a location and in a secure manner that ensures that access is limited to the
16   persons authorized under this Order.
17
           B.     Disclosure of “CONFIDENTIAL” Information or Items
18
                  1.     Unless otherwise ordered by the Court or permitted in writing by the
19
     Designating Party, a Receiving Party may disclose any information or item designated
20
21   “CONFIDENTIAL” only to:

22                       a.     The Receiving Party’s Outside Counsel of Record in this
23   Action, as well as employees of said Outside Counsel of Record to whom it is
24
     reasonably necessary to disclose the information for this Action;
25
                         b.     The officers, directors, and employees (including House
26
     Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
27
28   Action;

                                                -9-
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1                         c.      Experts (as defined in this Order) of the Receiving Party to
2    whom disclosure is reasonably necessary for this Action and who have signed the
3
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4
                          d.      The Court and its personnel;
5
                          e.      Court reporters and their staff;
6
7                         f.      Professional jury or trial consultants, mock jurors, and

8    Professional Vendors to whom disclosure is reasonably necessary or this Action and
9    who have signed the “Acknowledgment and Agreement to be Bound” attached as
10
     Exhibit A hereto;
11
                          g.      The author or recipient of a document containing the
12
     information or a custodian or other person who otherwise possessed or knew the
13
14   information;

15                        h.      During their depositions, witnesses, and attorneys for
16   witnesses, in the Action to whom disclosure is reasonably necessary provided: (i) the
17
     deposing party requests that the witness sign the “Acknowledgment and Agreement to
18
     Be Bound;” and (ii) they will not be permitted to keep any confidential information
19
     unless they sign the “Acknowledgment and Agreement to Be Bound,” unless otherwise
20
21   agreed by the Designating Party or ordered by the Court. Pages of transcribed

22   deposition testimony or exhibits to depositions that reveal Protected Material may be
23   separately bound by the court reporter and may not be disclosed to anyone except as
24
     permitted under this Stipulated Protective Order; and
25
                          i.      Any mediator or settlement officer, and their supporting
26
     personnel, mutually agreed upon by any of the parties engaged in settlement
27
28   discussions.

                                                  - 10 -
                         STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1    IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED IN
2    OTHER LITIGATION
3
           A.     If a Party is served with a subpoena or a court order issued in other
4
     litigation that compels disclosure of any information or items designated in this Action
5
     as “CONFIDENTIAL,” that Party must:
6
7                 1.     Promptly notify in writing the Designating Party. Such notification

8    shall include a copy of the subpoena or court order;
9                 2.     Promptly notify in writing the party who caused the subpoena or
10
     order to issue in the other litigation that some or all of the material covered by the
11
     subpoena or order is subject to this Protective Order. Such notification shall include a
12
     copy of this Stipulated Protective Order; and
13
14                3.     Cooperate with respect to all reasonable procedures sought to be

15   pursued by the Designating Party whose Protected Material may be affected.
16         B.     If the Designating Party timely seeks a protective order, the Party served
17
     with the subpoena or court order shall not produce any information designated in this
18
     action as “CONFIDENTIAL” before a determination by the Court from which the
19
     subpoena or order issued, unless the Party has obtained the Designating Party’s
20
21   permission. The Designating Party shall bear the burden and expense of seeking

22   protection in that court of its confidential material and nothing in these provisions
23   should be construed as authorizing or encouraging a Receiving Party in this Action to
24
     disobey a lawful directive from another court.
25
     X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26
     PRODUCED IN THIS LITIGATION
27
28

                                                - 11 -
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1          A.     The terms of this Order are applicable to information produced by a Non-
2    Party in this Action and designated as “CONFIDENTIAL.” Such information produced
3
     by Non-Parties in connection with this litigation is protected by the remedies and relief
4
     provided by this Order. Nothing in these provisions should be construed as prohibiting
5
     a Non-Party from seeking additional protections.
6
7          B.     In the event that a Party is required, by a valid discovery request, to

8    produce a Non-Party’s confidential information in its possession, and the Party is
9    subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
10
     information, then the Party shall:
11
                  1.        Promptly notify in writing the Requesting Party and the Non-Party
12
     that some or all of the information requested is subject to a confidentiality agreement
13
14   with a Non-Party;

15                2.        Promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17
     specific description of the information requested; and
18
                  3.        Make the information requested available for inspection by the Non-
19
     Party, if requested.
20
21         C.     If the Non-Party fails to seek a protective order from this court within 14

22   days of receiving the notice and accompanying information, the Receiving Party may
23   produce the Non-Party’s confidential information responsive to the discovery request.
24
     If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
25
     any information in its possession or control that is subject to the confidentiality
26
     agreement with the Non-Party before a determination by the court. Absent a court order
27
28

                                                - 12 -
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1    to the contrary, the Non-Party shall bear the burden and expense of seeking protection
2    in this court of its Protected Material.
3
     XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
4
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
5
     Protected Material to any person or in any circumstance not authorized under this
6
7    Stipulated Protective Order, the Receiving Party must immediately (1) notify in writing

8    the Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve
9    all unauthorized copies of the Protected Material, (3) inform the person or persons to
10
     whom unauthorized disclosures were made of all the terms of this Order, and (4)
11
     request such person or persons to execute the “Acknowledgment and Agreement to be
12
     Bound” that is attached hereto as Exhibit A.
13
14   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

15   PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17
     inadvertently produced material is subject to a claim of privilege or other protection, the
18
     obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20
21   may be established in an e-discovery order that provides for production without prior

22   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
23   parties reach an agreement on the effect of disclosure of a communication or
24
     information covered by the attorney-client privilege or work product protection, the
25
     parties may incorporate their agreement in the Stipulated Protective Order submitted to
26
     the Court.
27
28

                                                - 13 -
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1    XIII. MISCELLANEOUS
2          A.     Right to Further Relief
3
                  Nothing in this Order abridges the right of any person to seek its
4
     modification by the Court in the future.
5
           B.     Right to Assert Other Objections
6
7                 By stipulating to the entry of this Protective Order, no Party waives any

8    right it otherwise would have to object to disclosing or producing any information or
9    item on any ground not addressed in this Stipulated Protective Order. Similarly, no
10
     Party waives any right to object on any ground to use in evidence of any of the material
11
     covered by this Protective Order.
12
           C.     Filing Protected Material
13
14                A Party that seeks to file under seal any Protected Material must comply

15   with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to
16   a court order authorizing the sealing of the specific Protected Material at issue. If a
17
     Party's request to file Protected Material under seal is denied by the Court, then the
18
     Receiving Party may file the information in the public record unless otherwise
19
     instructed by the Court.
20
21         XIV. FINAL DISPOSITION

22         A.     After the final disposition of this Action, as defined in Section V, within
23   sixty (60) days of a written request by the Designating Party, each Receiving Party must
24
     return all Protected Material to the Producing Party or destroy such material. As used
25
     in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
26
     summaries, and any other format reproducing or capturing any of the Protected
27
28   Material. Whether the Protected Material is returned or destroyed, the Receiving Party

                                                - 14 -
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1    must submit a written certification to the Producing Party (and, if not the same person
2    or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
3
     category, where appropriate) all the Protected Material that was returned or destroyed
4
     and (2) affirms that the Receiving Party has not retained any copies, abstracts,
5
     compilations, summaries or any other format reproducing or capturing any of the
6
7    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

8    archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
9    legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
10
     work product, and consultant and expert work product, even if such materials contain
11
     Protected Material. Any such archival copies that contain or constitute Protected
12
     Material remain subject to this Protective Order as set forth in Section V.
13
14         B.     Any violation of this Order may be punished by any and all appropriate

15   measures including, without limitation, contempt proceedings and/or monetary
16   sanctions.
17
           ///
18
           ///
19
           ///
20
21
22
23
24
25
26
27
28

                                                - 15 -
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1    IS SO STIPULATED THROUGH COUNSEL OF RECORD.
2
3
4    Dated: May 11, 2021                   ARNOLD & PORTER KAYE
5                                          SCHOLER LLP
6
7                                          By: /s/ Dipanwita D. Amar
8                                              Dipanwita D. Amar
                                               Attorneys for Defendants
9                                              AT&T MOBILITY WIRELESS
10                                             OPERATIONS HOLDINGS
                                               INC., AT&T MOBILITY
11
                                               SERVICES LLC, and BRIAN
12                                             JACOBSON
13
14   Dated: May 11, 2021                   MOON & YANG APC

15
16
17                                         By: /s/ Allen Feghali
                                               Kane Moon
18                                             Seung Yang
19                                             Allen Feghali
                                               Brett Gunther
20                                             Attorneys for Plaintiff
21                                             ISABEL RAMO

22
23
24
25
26
27
28

                                             - 16 -
                    STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1          Pursuant to Local Rule 5-4.3.4(a)(2), I, Dipanwita Amar, attest that all other
2    signatories listed, and on whose half this filing is submitted, concur in the filing’s
3    content and have authorized the filing.
4                                              /s/ Dipanwita D. Amar
                                               Dipanwita D. Amar
5
6    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
7    DATED: May 12, 2021
8
9    _________________________________________
10   JUDGE KAREN E. SCOTT
     UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                - 17 -
                      STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
1                                           EXHIBIT A
2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
             I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
     that I have read in its entirety and understand the Stipulated Protective Order that
5
     was issued by the United States District Court for the Central District of California
6    on [date] in the case of Ramos v. AT&T Mobility Wireless Operations Holdings, Inc.,
     et al., U.S.D.C. C.D. Cal. Case No. 8:20-cv-01477-JLS-KES. I agree to comply with
7
     and to be bound by all the terms of this Stipulated Protective Order and I understand
8    and acknowledge that failure to so comply could expose me to sanctions and
     punishment in the nature of contempt. I solemnly promise that I will not disclose in
9
     any manner any information or item that is subject to this Stipulated Protective Order
10   to any person or entity except in strict compliance with the provisions of this Order.
11
            I further agree to submit to the jurisdiction of the United States District Court
12   for the Central District of California for the purpose of enforcing the terms of this
13   Stipulated Protective Order, even if such enforcement proceedings occur after
     termination of this action. I hereby appoint __________________________ [print
14   or type full name] of _______________________________________ [print or type
15   full address and telephone number] as my California agent for service of process in
     connection with this action or any proceedings related to enforcement of this
16   Stipulated Protective Order.
17
18   Date: ______________________________________
19   City and State where sworn and signed: _________________________________
20   Printed name: _______________________________
21
     Signature: __________________________________
22
23
24
25
26
27
28

                                                - 18 -
                       STIPULATED PROTECTIVE ORDER; Case No. 8:20-cv-01477-JLS-KES
